

116 S687 IS: Taxpayer Penalty Protection Act of 2019
U.S. Senate
2019-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 687IN THE SENATE OF THE UNITED STATESMarch 6, 2019Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide for a temporary safe harbor for certain failures by individuals to pay estimated income
			 tax.
	
 1.Short titleThis Act may be cited as the Taxpayer Penalty Protection Act of 2019. 2.Temporary safe harbor for failure by individuals to pay estimated income taxIn the case of a taxable year beginning in 2018—
 (1)In generalSection 6654(d)(1)(B) of the Internal Revenue Code of 1986 shall be applied— (A)by substituting 80 percent for 90 percent each place such term appears in clause (i) of such section, and
 (B)by substituting 80 percent for 100 percent in clause (ii) of such section. (2)Individuals with adjusted gross income of $150,000In the case of an individual to whom section 6654(d)(1)(C) of such Code would (but for this paragraph) apply, section 6654 of such Code shall be applied without regard to—
 (A)paragraph (1)(B) of this Act, and (B)section 6654(d)(1)(C) of such Code.
 (3)Farmers and fishermenSection 6654(i) of such Code shall be applied without regard to this Act.